[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                         FILED
                                                                 U.S. COURT OF APPEALS
                                No. 10-15276                       ELEVENTH CIRCUIT
                            Non-Argument Calendar                      JUNE 16, 2011
                          ________________________                      JOHN LEY
                                                                         CLERK
                      D.C. Docket No. 1:10-cv-01082-ODE

SHARON BRIDGEWATER,

                                   llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                       versus

DEKALB COUNTY,
by and through Vernon Jones, Chief,
N. T. MARTINELLI,
Executive Officer; Chief of Police for the
DeKalb County Police Department,
C. SCHREINER,
Police Officer; #2491; Individually and in her
official capacity as the arresting Officer,
DETECTIVE GEORGE,
individually and in his/her official capacity
as Detective.,
LIEUTENANT HAMILTON,
Individually and in her/his official capacity
as Lieutenant,
DOES 1 THROUGH 50,

                                llllllllllllllllllllllllllllllllllllllllDefendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (June 16, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

       Sharon Bridgewater, proceeding pro se, filed a 42 U.S.C. § 1983 action

against Dekalb County, the Dekalb County Chief of Police, and various Dekalb

County police officers, asserting claims under the Fourth and Fourteenth

Amendments. The action stems from events that occurred in October and

November 2007 in Georgia. Bridgewater filed the complaint in April 2010, more

than two years after either event. The district court sua sponte dismissed her

complaint under 28 U.S.C. § 1915(e)(2)(B)(ii), finding that it was time barred.

Bridgewater appears to contend that the statute of limitations should have been

tolled under Georgia Code § 9-3-99 while “[c]harges were pending against [her]

from 2007 thru [sic] 2009” for “theft by taking.”1

       We review de novo a district court’s dismissal of a complaint for failure to



       1
        “We construe pro se pleadings liberally.” H&R Block E. Enter., Inc. v. Morris, 606
F.3d 1285, 1288 n.1 (11th Cir. 2010).

                                              2
state a claim under to 28 U.S.C. § 1915(e)(2)(B)(ii), viewing all allegations in the

complaint as true. Mitchell v. Farcass, 112 F.3d 1483, 1489–90 (11th Cir. 1997).

The length of the limitations period governing a § 1983 action is dictated by state

law. Wallace v. Kato, 549 U.S. 384, 387, 127 S.Ct. 1091, 1094 (2007). “[T]he

proper limitations period for all section 1983 claims in Georgia is the two year

period set forth in O.C.G.A. § 9-3-33 for personal injuries.” Williams v. City of

Atlanta, 794 F.2d 624, 626 (11th Cir. 1986); see also GA. CODE ANN. § 9-3-33.

       Georgia provides for statutory tolling of tort claims arising from a crime

until the prosecution of the person who committed that crime is final. GA. CODE

ANN. § 9-3-99. That tolling, however, is expressly limited to “any cause of action

in tort that may be brought by the victim of an alleged crime.” Id. (emphasis

added). Bridgewater admits that she was not the victim of the alleged crime, but

instead she was the defendant charged with the crime. See Valades v. Uslu, 689

S.E.2d 338, 342 (Ga. Ct. App. 2009). Therefore, § 9-3-99 did not toll the two-year

statute of limitations period.2

       AFFIRMED.



       2
        Even liberally construing Bridgewater’s largely incomprehensible brief, she does not
appear to make any additional arguments in it. Therefore, any additional arguments are
abandoned. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“If
an argument is not fully briefed . . . we deem [it] abandoned and do not address its merits.”).

                                               3